Per curiam.
This disciplinary matter is before the Court on the petition of Chalmer E. Detling II (State Bar No. 219500) for voluntary surrender of license, pursuant to Bar Rule 4-227 (b), filed prior to the issuance of a formal complaint. In his petition, Detling, who has been a member of the Bar since 2004, admits, with regard to this petition, that he was hired by a client in February 2016 regarding a claim for damages arising out of a motor vehicle accident and that he settled that claim without first receiving the client’s authorization to do so. Detling acknowledges that his conduct in that matter violated Rule 1.2 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.2 is disbarment. In mitigation, Detling notes that his daughter was diagnosed in 2014 with an inoperable brain tumor, for which she has been in treatment ever since, including a second round of chemotherapy beginning in February 2016. As a result of his daughter’s condition, Detling states that he was unable to devote the necessary time to the client matter at issue here. In response, the Bar notes that Detling is currently under an emergency suspension issued by this Court, see In the Matter of Chalmer Edwin Detling II, Case No. S16Y1784 (September 1, 2016); notes that three other matters, as to which a special master has recommended disbarment, are currently pending before the Review Panel; and recommends that this Court accept Detling’s petition.
We have reviewed the record and agree to accept Detling’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Chalmer E. Detling II is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Detling is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.